Abate v County of Erie (2021 NY Slip Op 05276)





Abate v County of Erie


2021 NY Slip Op 05276


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: SMITH, J.P., NEMOYER, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (222/21) CA 20-00127.

[*1]JACQUELINE ABATE, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF DONALD ABATE, DECEASED, PLAINTIFF-RESPONDENT-APPELLANT, 
vCOUNTY OF ERIE, ERIE COUNTY SHERIFF'S OFFICE, DEFENDANTS-APPELLANTS-RESPONDENTS, ET AL., DEFENDANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied. Cross motion for reargument marked as withdrawn.